—In a proceeding to settle the intermediate account of the petitioner Peter Lupoli, as Administrator CTA of the estate of Raffaele Lupoli, a/k/a Raphael Lupoli, Matthew M. Lupoli appeals from an order of the Surrogate’s Court, Queens County (Nahman, S.), dated July 24, 1998, which granted the petitioner’s motion to dismiss his objections and denied his cross motion for leave to intervene.
Ordered that the order is affirmed, with costs payable by the appellant personally.
The Surrogate properly granted the petitioner’s motion to dismiss Matthew M. Lupoli’s objections. In affirming an order and judgment (one paper) of the Supreme Court, Queens County, dated September 8, 1993, in a related action, we rejected the basis for Matthew M. Lupoli’s claim that he has standing to object in this proceeding (see, Lupoli v Lupoli, 213 *781AD2d 457). The Surrogate, in this accounting proceeding, also previously determined by order dated April 10, 1996, that Matthew M. Lupoli lacked standing. Moreover, since Lupoli was not a member of the class of persons required under SCPA 2210 to be served with process, he was not a proper party to the proceeding, and the Surrogate properly denied his motion to intervene (see, Matter of Wallach, 130 AD2d 495). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.